DETAILED ACTION
Status of the Application
	Claims 1-7 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-7 and cancellation of claim 8 as submitted in a communication filed on 2/17/2022 is acknowledged. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 2 is objected to due to the recitation of “…intensity is 40-60 W/m2; the ultrasonic power is 400-600 W. ”.   The term should be amended to recite “…intensity is 40-60 W/m2; and the ultrasonic power is 400-600 W. ”.   Appropriate correction is required.
Claims 3 is objected to due to the recitation of “…intensity is 40-50 W/m2; the ultrasonic power is 400-500 W. ”.   The term should be amended to recite “…intensity is 40-50 W/m2; and the ultrasonic power is 400-500 W. ”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-7 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 1 (claims 2-7 dependent thereon) is indefinite in the recitation of “wherein a conversion rate of phosphatidylcholine from phosphatidylcholine is up to 98%” for the following reasons.  The term 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 103555783 published 2/5/2014) in view of Chen et al. (CN 107142289 published 9/8/2017), as evidenced by Alain-Yvan Bélanger (Therapeutic Electrophysical Agents: Evidence Behind Practice, Third Edition,  Chapter 20, pages 379-410, 2014).  As previously indicated, the Examiner has referred to the English machine translations of these documents provided with the prior Office action (originally in Chinese) when citing specific teaching.
This rejection has been discussed at length in the prior Office action. It is maintained for the reasons of record and those set forth below.
Applicant argues that Kou et al. use the reaction matrix formed by using the emulsification effect 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification and those of the cited prior art.  However, the Examiner disagrees that the claimed method is not obvious over the teachings of the cited prior art.  As explained above, the limitation regarding a conversion rate of up to 98% has been found indefinite and has been given no patentable weight.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for extensive discussion of the reasons why this limitation is deemed indefinite.  With regard to Kuo et al., the Examiner agrees that Kuo et al. do not teach the use of ultrasound waves.  However, it is noted that the beneficial effect of ultrasound waves is taught by Chen et al., who teach that applying ultrasound waves to the solution that comprises phospholipase D results in a short reaction time and high phosphatidylserine yields.  Chen et al. teach that using ultrasound waves allows for better dispersion of the phospholipase D. Therefore, while Applicant argues that the conversion rates found are unexpected, it is noted that one of skill in the art did not need to know these rates to be motivated to use ultrasonic waves because Chen et al. clearly suggest the benefit of using ultrasonic waves in a method for the production of phosphatidylserine from phospholipids when a phospholipase D is used.   
specifically teach that their method can include an emulsifier (page 2, last 7 lines).   Therefore, since Kuo et al. teach that the presence of an emulsifier is beneficial for the production of phosphatidylserine from phospholipids, and Chen et al. teach that the effect of using ultrasound waves allows for better dispersion of the phospholipase D and specifically teach the inclusion of emulsifiers in their method, one of skill in the art would be highly motivated to include ultrasound waves in the method of Kuo et al. for the benefit of improving phosphatidylserine yields.  Moreover, there is a reasonable expectation of success in obtaining an improvement in phosphatidylserine yields because of the benefits described by Chen et al. with regard to better dispersion of phospholipase D in the reaction solution. Therefore, contrary to Applicant’s assertions, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
March 7, 2022